The Court
held that the notice of hearing was proper under rule 21, and if no new issue had been raised as pro*200vided for by rule 13, the eases would be properly on the docket; but that where after the notice a new issue is raised by plea in bar to the writ, this new issue must also be noticed for hearing before it cun be brought on to be heard; that a piecemeal submission of causes is not to be favored; and that the course of practice suggested by the counsel for plaintiff in error would lead to such confusion and uncertainty as to the real state of the term docket as would be embarrassing and objectionable.
Motion granted.